                        Case 21-02276                Doc 12           Filed 03/01/21 Entered 03/01/21 06:42:36                                       Desc Main
                                                                        Document     Page 1 of 9
 Fill in this infonnation to identify the case:

Debtorl                 SHERRY                                          STEELE
                        First Name              Middle Name             Last Name
Debtor2
(Spouse, if filling)    First Name              Middle Name             Last Name

United States Bankruptcy Court for the: NORTHERN District of IlllNOIS

Case number             21-02276-LAH-7
(Ifknown)


Official Form427
Cover Sheet for Reaffirmation Agreement                                                                                                                                12/15
Anyone ffllO is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement, and file
the documents l\ithin the time set under Bankruptcy Rule 4008.

                       Explain the Repayment Terms of the Reaffirmation Agreement
1. Who is the creditor?              AllyBank
                                     Name of the creditor
2. How much is the debt?             On the date that the bankruptcy case is filed                             $14,787.66
                                     To be paid under the reaffirmation agreement                              $14,796.72
                                     subject to thetenm ofthereaffitmld pro-petition loan documents. Pay-off as of02/24/2021

                                     $140.54 per month for 1 month (If fixed interest rate), $351.36 per month for 48 months (If fixed interest rate). *See adlitional
                                     tenm at end of cover sheet, if l!JlDCable.
3. What Is the Annual        Before the bankruptcy case was filed                                              11.39%
   Percentage Rate (APR) of Under the reaffmnation agreement                                                   1Ll2%                                        18] Fixed Rate
   Interest? (See Bankruptcy
   Code§ 524(k)(3)(E).)                                                                                                                                     • Adjustable Rate
4. Does collateral secure the        • No
   debt?                             l8J Yes.       Describe the collateral. 2013 BMW 5 Series Sedan 4D 528xi AWD VIN: WBAXH5C54DDW15805
                                                    Current market value $12,500.00

5. Does the creditor assert          18JNo
   that the debt is
   nondischargeable?                 D Yes. Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.
6. Using information from
   Schedule I: Your Income                Coni>ined monthly incom: from line                                        Monthly incom: from all sources after
   (Official Form 1061) and               12 of Schedule I                                                          payroll deductions
   Schedule J: Your Expenses                                                                                                                                                    0
   (Official Form 106J), fill in     6b. Monthly expenses from line 22c of                 $   ~16'-lt:{~')                                                        $   ~Gi.ttt.     ~
                                                                                                                6f. Monthly expenses
   the amounts.                           Schedule]

                                                                                           $            Rf      6g. Monthlypaym:nts on allreaffirmed               $     ¢
                                     6c. Monthly paym:nts on all reaflinmd                         ;,
                                                                                                                    debts not included in monthly
                                         debts not listed on Schedule J
                                                                                                                    expenses

                                     6d. Schewled net monthly income                   $           cPf          6h. Present net monthly income                 $        )15
                                         5ubtract lines 6b and 6c :from 6a.                    7                    Subtract lines 6f and 6g from 6e.
                                         Ifthe total is less than 0, put the mmiler                                 Ifthe total is less than 0, put the
                                         in brackets.                                                               nuni>erin brackets.




Official Form 427                                                     Cover Sheet for Reaffirmation Agreement                                                                  Page 1
                     Case 21-02276                 Doc 12         Filed 03/01/21 Entered 03/01/21 06:42:36                                    Desc Main
                                                                    Document     Page 2 of 9
 Debtor 1           SHERRY                                       STEELE
                                                                                                                                     Case number (ifknown) 21-02276-LAH-7
                    First Name               Middle Name         Last Name


 7. Are the income amounts          Ila No
     on lines 6a and 6e
     different?
                                    • Yes.           Explain why they are different and complete line 10.


 8. Are the expense amounts         ~No
    on lines 6b and 6f
    different?
                                    • Yes.           Explain why they are different and complete line 10.


 9. Is the net monthly income ~No
    in line 6h less than O?    Yes. •   ..
                                                     A presumption of hardship arises (unless the creditor is a credit union) .
                                                     Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
                                                     Complete line 10.




 10. Debtor's Certification
                                    I certify that each explanation on Jines 7-9 is true and correct.
     about lines 7-9
    If any answer on Jines 7-9 is
    Yes, the debtor must sign
    here.

    If all the answers on Jines 7-9 X                                                                    X
    are No, go to line 11.           Sipture of Debtor 1                                                    Sipture of Debtor 2 (~ouse Only in a Joint Case)

 11. Did an attorney represent   No •
     the debtor in negotiating RYes.                 Has the attorney executed a declaration or an affidavit to support the reaffnmation agreement?
     the reaffirmation
     agreement?                                      • No
                                                     ~Yes.


                    Sign Here

Whoever fills out this form must sign here.         I certify that the attached agreement is a true and correct copy of the reaffirmation agreement bemeen
                                                    the parties Identified on this Cover Sheet for Rl!affirmation Agreement.


                                                    X                                                                        03/01/2021
                                                                                                                  Date ---MM/D--D-!YYYY
                                                     ---------------                                                                _ _ _ __

                                                        Amitkumar Sharma
                                                    Printed Name

                                                    Check one:

                                                    D Debtor or Debtor's Attorney
                                                    X Creditor or Creditor's Attorney
                                                    D

*Additional Terms: At. the time of filing, the Debtor was delinquent in the amount of $158.11. As of 02/24/2021, the Debtor is delinquent in the amount of $158.11
 otaling 1 payment. The Debtor is to pay an additional $158.11 on 03/15/2021.

This form 427 has been modified by AIS in conformance with FED. R BANKR. P. 4008 and compliance with 11 U.S.C. § 524(c). This Form 427, as modified, is
substantially similar to Official Form 427.




Official Form 427                                                Cover Sheet for Reaffnmation Agreement                                                           Page2
          Case 21-02276           Doc 12       Filed 03/01/21 Entered 03/01/21 06:42:36                     Desc Main
                                                 Document     Page 3 of 9
 Form 2400A(12/15)                                                                                                        Page3


                                                                          Check one.
                                                                          D    Presumption of Undue Hardship
                                                                         -     No Presumption ofUndue Hardship
                                                                          See Debtor's Statement in Support ofReaffirmation,
                                                                          Part II below, to determine which box to check.



                             UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF ILLINOIS


Inre          SHERRY SIBBLE                                                               Case No.     21-02276-LAH-7
                             Debtor(s)                                                    Chapter      7



                                          REAFFIRMATION DOCUMENTS
                                                  Name of Creditor: Ally Bank

                                         D Check this box if Creditor is a Credit Union

PART I. REAFFIRMATION AGREE1\1ENT

Reaffirming a debt is a serious financial decision. Before entering into this Reaffirmation Agreement, you must
review the important disclosures, instructions, and definitions found in Part V of this form.


A Brief description of the original agreement being reaffirmed: Auto-Contract

B.AMOUNTREAFFIRMED: $14,796.72
       The Amount Reaffirmed is the entire amount that you are agreeing to pay. This may include unpaid principal, interest,
       and fees and costs (if any) arising on or before 02/24/2021, which is the date of the Disclosure Statement portion of
       this form (Part V).

       See the definition of ''Amount Reaffirmed" in Part V, Section C below.


C. The ANNllAL PERCENTAGE RATE applicable to the Amount Reaffirmed is .l.Ll..9.%.

       See definition of ''Annual Percentage Rate" in Part V, Section C below.

       This is a (check one) 181 Fixed rate   D   Variable rate



If the loan has a variable rate, the future interest rate may increase or decrease from the Annual Percentage Rate disclosed here.
Case 21-02276   Doc 12   Filed 03/01/21 Entered 03/01/21 06:42:36   Desc Main
                           Document     Page 4 of 9
Case 21-02276   Doc 12   Filed 03/01/21 Entered 03/01/21 06:42:36   Desc Main
                           Document     Page 5 of 9
Case 21-02276   Doc 12   Filed 03/01/21 Entered 03/01/21 06:42:36   Desc Main
                           Document     Page 6 of 9




      Amitkumar Sharma                                                  03/01/2021
Case 21-02276   Doc 12   Filed 03/01/21 Entered 03/01/21 06:42:36   Desc Main
                           Document     Page 7 of 9
Case 21-02276   Doc 12   Filed 03/01/21 Entered 03/01/21 06:42:36   Desc Main
                           Document     Page 8 of 9
Case 21-02276   Doc 12   Filed 03/01/21 Entered 03/01/21 06:42:36   Desc Main
                           Document     Page 9 of 9
